Rose, J.,
dissenting.
I did not hear the oral argument on the motion for a rehearing, but I deem it my duty to make the record express my views of the law pursuant to the supreme court rule which permits a motion for a rehearing to be considered ex parte. I am prompted to pursue this course because the opinion of the majority, as I view it, departs from a sound principle of law and erroneously sets aside. *587the former decision which, when rendered, conformed to my convictions and which upon reexamination I consider to be right. On grounds that appear to' me to be indefensible, the opinion of the majority overrules former opinions that justify themselves on reason and authority.
Before any court appointed a receiver in a suit to foreclose the mortgage, a court of competent jurisdiction appointed a receiver to take charge of the assets of the insolvent bank. One of those assets was the legal title to the mortgaged land, including the right to redeem it from liens and to collect the rents and profits. By a valid judgment with which there was no conflict, the bank receiver was required to collect the rents and profits of the mortgaged land. In the foreclosure suit before a court of equal rank in another jurisdiction, the appointment of a receiver to take charge of the rents and profits would be a judgment modifying the judgment of the court that first acquired jurisdiction and taking from an officer thereof the right to control property lawfully in his custody. The law does not create such a conflict of jurisdiction between district courts, and in my opinion a rule that authorizes such a conflict is fundamentally wrong and will be far-reaching in evil tendencies.
If the statute permitting the appointment of a receiver in a suit to foreclose a mortgage authorizes a conflict of jurisdiction between district courts, it is inapplicable to a case like the present. The jurisdiction of a court to appoint a receiver for an insolvent banking corporation comes from the Constitution — a higher source than an act of the legislature. State v. State Bank of Minatare, ante, p. 109. The court appointing a receiver for mortgaged land does not have jurisdiction superior to that of a court appointing a bank receiver having control of the same property under the earlier judgment. A receivership in a foreclosure suit is not necessarily required by legislation or rules of equity. The statute provides that a receiver “may” be appointed. The provision is not mandatory. The court acquiring jurisdiction in a foreclosure suit should decline to appoint a receiver to collect rents *588and profits, where a bank receiver acting under a prior valid judgment is already performing that service. This would not prevent a foreclosure or prevent mortgagee from applying to the court having jurisdiction over the bank receiver for the protection of any right to rents and profits. A receivership in a foreclosure suit is an incident to the remedy for collecting a debt. The law puts a mortgagee to some inconvenience in collecting a debt by a resort to the courts, but this is a burden that falls on creditors generally. There is no exigency in foreclosure to justify a conflict of jurisdiction between district courts. It seems to me the majority opinion will not stand the test of analysis, reason or acceptable precedent. Entertaining these views, I am unwilling to allow the law stated by the majority to go on the record unchallenged.